3. Afghan journalist Perwiz Kambakhsh - The case of the Iranian citizen Seyed Mehdi Kazemi
The next item is the debate on six motions for a resolution on the case of the journalist Perwiz Kambakhsh and the debate on four motions for a resolution on the case of the Iranian citizen Seyed Mehdi Kazemi.
author. - Mr President, I will link this discussion to the previous debate on Russia because I strongly believe that, if we believe in a core set of values, we cannot uphold them only in countries that are weak, and give countries that are strong an exemption.
I am proud that this Parliament debated the resolution on Russia, and we should all be proud of that. We should fear the day when the European Parliament stops debating these resolutions and stops standing firmly for the values that we believe in.
Because, today, democracy is not the right of everyone to be equal, it is the equal right of everyone to be different. This is a core message that we need to pass on to our partners in Russia, and we need to pass it to our partners in Afghanistan.
President Karzai and the Afghan Government have committed themselves to building a democratic, modern state. In a democratic and modern state, the death sentence is unacceptable. There is not debate about that. No form of death punishment is acceptable in a democratic and modern state. This is the core of our European value.
The case of the Afghan journalist Mr Kambakhsh is even more perplexing, because he has been sentenced to death because of exercising his right to free access to information.
We should encourage very strongly the authorities in Afghanistan, the Government and the President to intervene on his behalf and use their powers to spare his life and to make sure that he is pardoned at the end of the process which he needs to go through now, meaning the appeal process.
We should, however, also continue to help the authorities build the institutions that they need to function as a democratic and modern state, support civil society and, most important of all, continue our commitment to the security of Afghanistan.
Finally, we should never forget that education is the core value that we need to impress on a country like Afghanistan. Girls have been able to go to school only in the last few years. There is so much work for us to do there. We should not shy away from that work, and we should impress very strongly, both on the Commission and the Council and all the Member States, the fact that we should invest in education in Afghanistan.
author. - (PL) Mr President, the Afghan journalist Perwiz Kambakhsh has been sentenced to death. As usual, authoritarian governments are attacking those who speak out on human rights, and hence journalists and religious activists.
I agree with previous speakers that we should not be more indulgent towards powerful countries like Russia and China. As Mr Mladenov quite rightly said, the standards should be the same for all. I would also point out that those who say we should be more indulgent towards China or Russia because they are powerful states are wrong on two accounts. First, because the standards must be the same. Secondly, because the fact that governments have to make certain compromises is a different matter. In the history of Europe, parliaments have always been the conscience of the nation. And parliaments cannot make such compromises as we unfortunately must sometimes accept on the part of governments.
I therefore call on this Parliament not to apply different standards to the powerful and the weak.
author. - (NL) Capital punishment is barbaric and freedom of expression is set in stone in Afghanistan's constitution. And yet the journalist Perwiz Kambakhsh has been sentenced to death for blasphemy, far from the capital Kabul, because of an article on women's rights under Islam which he did not even write himself. His brother writes critically about local leaders, so clearly that was not helpful to Perwiz's case.
This death sentence came as an enormous shock, even in countries with a large Muslim population. Journalists in Pakistan, in Iran, in Qatar, everyone is painfully aware of the importance of safeguarding freedom of expression everywhere, worldwide. In the teeth of considerable opposition, in spite of ultraconservative clubs that hold no brief for freedoms, women's rights or open debate. Even though those conservatives need freedom of expression too.
What should Europe do?
1. Offer more help than was promised in 2007 for reform of the judiciary in Afghanistan;
2. Appeal forcefully to President Karzai to take action and support him on this;
3. The European Union must make respect for human rights and the Afghan constitution a central pillar of the European Commission's policy.
There is absolutely no point in forcing this issue more than the ultraconservatives are willing to tolerate. That would be playing into their hands. But Perwiz Kambakhsh must be freed forthwith.
author. - Mr President, some believe that Afghanistan is a country which in recent years has been in a state of continuous turmoil and chaotic tension. Poverty, illiteracy, tribal violent rivalry, drug barons, warlords, Russian occupation, Taliban terrorism, followed by formidable US-UK military intervention, and on top of all this, strict Islamic sharia law. If ever there was to be hell on earth, Afghanistan would be a very strong candidate indeed. Yet, in the face of this extreme adversity, there are weak acts of defiance, and hope for freedom of speech and democracy.
Such is the case concerning a young journalist, Perwez Kambakhsh, who dared to circulate an article about women's rights in Islam, which he had downloaded from the internet. This brave act was considered blasphemy in accordance with Palaeolithic-era sharia law and he was sentenced to death by hemi-encephalic fanatically blinded so-called judges in a so-called regional court in northern Afghanistan. As we all know, women in fanatic Islam terms are regarded as little more than pieces of furniture and any attempt to dispute this is met with extreme action, such as the one under consideration in this resolution.
But things have to change for the better and we in the West have a duty to see that such a change happens sooner rather than later. Since the West, including the EU, has a formidable military presence in Afghanistan and since the West, including the EU, pours billions of euros in financial aid into that country, I think we are perfectly correct in demanding that not only the young man in question be immediately and unconditionally released, but that similar occurrences in relation to backward Islamic sharia law do not occur again - ever! Otherwise we should seriously consider pulling both our troops and our money out of Afghanistan and letting that country follow the hellish course that it will be sentenced to by its fanatic religious destiny.
author. - Mr President, my group strongly supports the motion for a resolution concerning Mr Kambakhsh, although I am not sure I would agree with everything the previous speaker has said.
However, I want to shift attention to another young man whose life is also in danger at the moment, Mehdi Kazemi, who is from Iran, and where the British Government, in this case, could make a difference. Many of us hope that the Home Secretary, Jacqui Smith, will now intervene on the basis of new evidence.
This Parliament has passed many motions for resolutions which have condemned the human rights record in Iran. We believe that it is a dangerous country for homosexuals. Indeed, we have seen the bodies hanging from cranes, so we know that it is, and many of us believe that it is dangerous for this young man in particular.
There are those who have said that it is safe for him to be returned if his behaviour is discreet. I would suggest that what constitutes 'discreet' behaviour in Iran is rather different from what that might mean in our own Member States. But the issue is that for many, in certain countries, whether they are in Iran, Jamaica or elsewhere, being gay is a crime and they are at risk.
My group has been very critical of the Dublin Regulation which is involved in this case, because we know there are still very large variations in the way in which asylum requests are treated between Member States, and that even access to the procedure can be extremely difficult. We have seen a climate where numbers have been regarded as more important than life.
This is the substance of a protection procedure: it is about saving somebody's life when it is at risk. It is not about the niceties of correct procedures: it is about the effect.
We want a functioning asylum policy which is able to correct errors and take account of new information, and which gives the same high standard across Member States. We hope that in this case the British Government will be demonstrating that this is possible.
rapporteur. - (SV) Mr President, let me first make two brief observations. To begin with, we can never, ever stay silent when the death penalty is applied, irrespective of where in the world it happens. Secondly, it is deeply regrettable that, every time we meet here in Strasbourg, we have a number of crimes against human rights on the table. Sometimes it feels as though it will never end.
In relation to this resolution, we note that Article 34 of the Afghan Constitution very clearly enunciates the right to freedom of expression, stipulating that freedom of expression must not be restricted and that every Afghan must have the right to express his ideas in speech, image and the written word and through any other medium. Despite this, the 23-year-old journalist, Perwiz Kambakhsh, has been sentenced to death in an unlawful trial, and his legal rights are being denied him. The trial is closed to journalists and organisations working for human rights. The so-called crime was that he had disseminated an article on the situation of women under Islam.
So the background is well known. We now emphatically demand that Perwiz Kambakhsh be released immediately. He has not done anything criminal whatsoever; he has acted entirely in accordance with the law and the Constitution. The EU and the entire world must now rally behind this demand: free Perwiz Kambakhsh.
author. - (IT) Mr President, ladies and gentlemen, in the case of Mehdi Kazemi we are having to discuss something that really should not require a single second of debate.
If anyone was asked whether they thought it possible for a European country to consign someone into the hands of an executioner and a dictatorship such as Iran, the answer would undoubtedly be that it was unimaginable. However, the unimaginable may well happen, and is about to happen, despite the reassurances that are being given. That means that something very serious is happening, that Europe is being gripped by a kind of madness.
Some say that there are various legal quibbles that may bring about Mehdi Kazemi's deportation and death. That simply must not be possible. The founding principles of the European Union, of respect for human rights and life, have not yet been abolished. If Mr Kazemi is put to death, no one will really be able to shift the blame onto bureaucratic procedures, unless they resign themselves to the view that that is solely what Europe is about: bureaucratic procedures, nation states which are so powerful that they cannot even manage to save a life.
I would thank the 140 MEPs who have rallied round this cause and I hope that this House will vote unanimously for the resolution that has been tabled.
on behalf of the UEN Group. - (PL) Mr President, on 22 January 2008 the primary court in Afghanistan's northern province of Balkh sentenced to death Perwiz Kambakhsh, a 23-year-old journalism student writing in the local newspaper, for downloading an article on women's rights from the internet and distributing it electronically. The trial took place without any right of defence. The accused was beaten and a confession extracted by brutal treatment.
We demand that the Afghan authorities release Perwiz Kambakhsh and that the Afghan Government restore respect for human rights, especially the right to life. May I be so bold as to hope that Afghanistan will rapidly introduce a moratorium on execution of the death penalty.
on behalf of the Verts/ALE Group. - (ES) Mr President, a few months ago the Iranian President, Mahmud Ahmadinejad, solemnly declared to the United Nations that there was no problem of homosexuality in Iran because, quite simply, there were no homosexuals there. What he failed to say was that they execute any homosexuals there are there.
The case of Mehdi Kazemi highlights once again the huge loopholes in the European Union asylum system: the fact that someone must seek asylum these days on the ground that he or she is being persecuted and threatened with death because of being a homosexual is a matter of utmost concern and shows that the promotion of LGBT rights must be moved up the international agenda.
More serious still is the fact that the European Union, the champion of rights and freedoms, does not consider persecution on grounds of sexual orientation a sufficiently important factor for automatically granting asylum in cases such as that of Mehdi Kazemi. Unfortunately, this is not the first case of this type, and it will undoubtedly not be the last. The fact is that there are still many countries where the LGBT population continues to suffer persecution of all kinds and are even condemned to death, as in Iran.
I therefore hope that this House and all the political groups are aware of the circumstances and will join in the just petitions made in the resolution we are submitting today, especially in relation to full implementation of the Qualification Directive, which recognises persecution on grounds of sexual orientation as a determining factor in the granting of asylum. Similarly, it provides for Member States to consider cases on an individual basis, taking into account the circumstances in the country of origin, including its laws and regulations and the manner in which they are applied.
It is also necessary for the Member States to find a common solution which ensures that Mehdi Kazemi is granted refugee status and the protection he needs within the European Union and that he will not be returned to Iran where he will very probably be executed as his partner was.
To that end all that needs to be done is to comply with Article 3 of the European Convention on Human Rights under which expulsion and extradition of persons to countries where there is a high risk of their being subjected to persecution, torture or even the death penalty, is prohibited.
- (EL) Mr President, I certainly support the resolution because the present situation in Afghanistan happens to be unacceptable and disappointing. Taliban rule has set the country back many years.
Let us be honest, however. Who strengthened the Taliban? Was it not the Americans, with their arms and economic resources, who strengthened the Taliban to fight against the Soviets? Is it not also a fact that today opium production in that country has increased five times? Why is this? Let each of us draw his own conclusion.
(NL) I am pretty appalled by the Mehdi Kazemi case and the fact that we are not all just saying without further ado that he should be given asylum: I urge the representatives of the Dutch and UK Governments, along with members of this House who plan to vote against this resolution, to stop and think: what exactly is the purpose of the rule of law? Is it to enforce rules and procedures correctly and to the letter, or is it to see justice done? So give serious thought to that before you vote.
(DE) Mr President, my Group is quite definitely in favour of protecting Mr Kazemi and, naturally, against his being deported to Iran. Yet we are against this resolution because it does not concern, as intended, an urgent case, but asylum law in the European Union in general and the relationship between two EU Member States, the Netherlands and the UK, in regard to that difficult question.
This is not what these urgent resolutions are about. Here they are being used as a means of raising domestic policy issues. We want Mr Kazemi to be given protection and we will support every initiative to that end, but not this resolution, whose title bears Mr Kazemi's name but whose content is about something entirely different.
Mr President, I support both these resolutions. But it is my country that is proposing to send a young teenage man home to his death in Iran. A death already suffered by his friend. Not for any crime, but because of his sexuality. It is my country which in the past has had the proud boast that it has an absolute standard that we never send people back to face a penalty worse than they would suffer if they were facing a penalty in Britain.
Here we have no crime and we have a penalty which we in Britain abolished many years ago. It is my country which, if it does not relent in this case, should hang its head in shame. I hope that this Parliament will not have to hang its head in shame. I hope they will support this resolution.
For God's sake, this is a 19-year-old we are talking about!
(Loud applause)
(PL) Mr President, one of the values of the European Union is to coordinate action and adopt positions in defence of human rights. That applies to the case of an Afghan journalist sentenced to death by a court in a northern Afghanistan province for distributing an article on women's rights in Islam. During his trial he was refused the right to defending counsel and was subjected to various forms of physical violence. Yet the Afghan constitution contains a clause on the right to freedom of speech.
As we see, law and reality do not coincide. Many governments guarantee respect for the Declaration of Human Rights but shut their eyes to the way it is applied in their own countries. That should make us even more determined to defend human rights, freedom and democracy.
(IT) Mr President, ladies and gentlemen, I should just like to stress that, despite my Group's concerns, to some extent founded, that some of the content of the resolution may be put to wider use, there is no getting away from the fact that the information we are receiving from Iranian sources and authorities is unambiguous. Mehdi Kazemi's fate, if he returns to Iran, is death and it is for that reason that I shall depart from the norm and vote in a different way to my Group.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, thank you for giving us this opportunity to talk with you about the cases of Perwiz Kambakhsh in Afghanistan and the Iranian citizen Mehdi Kazemi.
In relation to Mr Kambakhsh, we obviously share all your concerns and we are following the case closely on the ground through our delegation to Afghanistan in cooperation with the head of mission and the EU Special Representative. We have raised the case repeatedly with the Afghan authorities, most recently with the Foreign Affairs Minister, Mr Spanta, at the troïka meeting in Ljubljana on 21 February.
I know that the European Parliament's Afghanistan delegation also raised the issue directly with the Afghan Parliament and that the Afghan MPs gave you an assurance that a satisfactory solution would be found.
I believe we should continue to take the approach followed thus far, relying at least for now on discreet diplomatic activity. Judging by the current political climate in Afghanistan, it will be harder to secure Mr Kambakhsh's safe release if it appears that the Afghan authorities are bowing to international pressure.
I want to assure you, however, that we shall continue to follow this case very closely and that we shall be ready to take further steps in the event of the death sentence being confirmed on appeal. Almost 30 years of armed conflict have wrecked Afghanistan's judicial system. We have therefore made reform of the country's judicial institutions a priority in our programme of aid to Afghanistan. We already have experts working there with the Supreme Court, the Public Prosecutor's Office and the Ministry of Justice, with a view to professionalising those institutions at both central and provincial level. The European Commission programme will also help the authorities to put in place a new legal-aid system - something that is sorely needed in Afghanistan, as this case has shown. There is currently no firmly established, independent Bar and no access to public legal aid. I am very hopeful that the Commission's judicial reform programme - being implemented in close cooperation with the EUPOL Afghanistan police mission deployed under the ESDP - will help to improve the human rights situation in the medium and long term.
Obviously, the Commission also shares your deep concern about Mehdi Kazemi and other similar cases. The Dutch and British authorities are currently considering Mr Kazemi's case very carefully. With regard to the protection of refugees, we would point out that international law stipulates, notably in the Geneva Convention in relation to the status of refugees, that no contracting state shall expel or return a refugee in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of his race, religion, nationality, membership of a particular social group or political opinion.
Under the Iranian criminal code the act known as lavat is punishable by death. However, the term lavat makes no distinction between sexual relations freely entered into and forced sexual relations. In the latter case it would seem that, where the penalty is pronounced for lavat in conjunction with other offences, the term normally denotes rape. It goes without saying that the Commission is categorically opposed to the death penalty in all circumstances, and all the more so where no crime has been committed. The situation of homosexuals in Iran is a cause for concern. Violations of the right to private life and discrimination on the basis of sexual orientation are entirely at odds with Iran's obligations under International Covenant on Civil and Political Rights, which it has ratified.
The European Union conveys these messages about human rights to Iran in a general way and also through action on a number of fronts. Unfortunately, Iran has not yet accepted our offer to resume bilateral dialogue about human rights. Nonetheless, in our discussions with Iranian representatives, we emphasise that we wish to see progress on all the issues of concern to the European Union in the fields of politics, nuclear policy, trade and human rights. Without general improvement in the human rights situation there, our relations with Iran cannot develop satisfactorily.
On a personal note, I should like to extend my own warmest thanks and congratulations to Mr Bowis on his contribution: I fully share the sentiments he expressed.
The debate is closed.
The vote will take place at the end of the debate.